Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 ADOPTED PURSUANT TO SECTION —OXLEY ACT OF 2002 In connection with the Quarterly Report of Cable & Co. Worldwide, Inc (the “Company”) on Form 10-Q for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Martin Licht, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, adopted pursuant to Section 906 of the Sarbanes—Oxley Act of 2002 that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 14, 2007 By: /s/Martin Licht Name: Martin Licht Chief Executive Officer Chief Financial Officer In connection with the Quarterly Report of Cable & Co. Worldwide, Inc (the “Company”) on Form 10-Q for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,John Grippo, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.
